Case 14-61070        Doc 48     Filed 02/21/20      Entered 02/21/20 12:01:26         Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

In re:                                                      Case No. 14-61070
         KARENNE GAYLE WOOD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Herbert L. Beskin, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/03/2014.

         2) The plan was confirmed on 08/18/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/06/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,005.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 14-61070      Doc 48    Filed 02/21/20        Entered 02/21/20 12:01:26                Desc         Page 2
                                                 of 3




 Receipts:

        Total paid by or on behalf of the debtor              $51,622.59
        Less amount refunded to debtor                         $7,753.86

 NET RECEIPTS:                                                                                  $43,868.73


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,900.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,924.32
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,824.32

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 CENTRAL VA RADATION ONCOLOGI    Unsecured         226.00           NA              NA            0.00       0.00
 CHARLOTTESVILLE GASTROENTERO    Unsecured         710.00           NA              NA            0.00       0.00
 CHARLOTTESVILLE PATHOLOGY AS    Unsecured         276.00           NA              NA            0.00       0.00
 CHARLOTTESVILLE RADIOLOGY       Unsecured         359.00           NA              NA            0.00       0.00
 CHASE                           Unsecured         409.00           NA              NA            0.00       0.00
 COUNTY OF FLUVANNA              Unsecured      1,000.00            NA              NA            0.00       0.00
 FLUVANNA COUNTY TREASURER       Unsecured            NA         197.09          197.09        197.09        0.00
 FLUVANNA COUNTY TREASURER       Priority          198.00        382.49          382.49        382.49        0.00
 FLUVANNA COUNTY TREASURER       Secured        1,283.00       1,282.05        1,282.05      1,282.05      79.73
 FOAA ANESTHESIA SERVICES        Unsecured          40.00         40.00           40.00          40.00       0.00
 HOME CHOICE PARTNERS, INC       Unsecured         265.00           NA              NA            0.00       0.00
 HSBC                            Unsecured      3,105.00            NA              NA            0.00       0.00
 JHU CLINICAL PRACTICE ASSOC     Unsecured          33.00           NA              NA            0.00       0.00
 JOHN HOPKINS HOSPITAL           Unsecured         449.00           NA              NA            0.00       0.00
 MARTHA JEFFERSON HOSPITAL       Unsecured      3,026.00       4,289.64        4,289.64      4,289.64        0.00
 MARTHA JEFFERSON MEDICAL GRO    Unsecured      1,062.00            NA              NA            0.00       0.00
 MCV ASSOCIATED PHYSICIANS       Unsecured            NA         323.77          323.77        323.77        0.00
 MCV HOSPITAL                    Unsecured         483.00        455.19          455.19        455.19        0.00
 MERRICK BANK                    Unsecured      2,599.00       2,141.11        2,141.11      2,141.11        0.00
 PORTFOLIO RECOVERY ASSOCIATES   Unsecured      3,335.00       3,279.23        3,279.23      3,279.23        0.00
 PORTFOLIO RECOVERY ASSOCIATES   Unsecured      1,276.00       1,276.30        1,276.30      1,276.30        0.00
 UNIVERSITY OF VIRGINIA          Unsecured          86.00        405.00            6.61           6.61       0.00
 UVA COMMUNITY CREDIT UNION      Unsecured      5,341.00       5,341.53        5,341.53      5,341.53        0.00
 UVA MEDICAL CENTER              Unsecured         290.00      1,707.00            0.00           0.00       0.00
 UVA MEDICAL CENTER              Unsecured            NA          28.01           28.01          28.01       0.00
 UVA PHYSICIANS GROUP            Unsecured            NA         327.02          327.02        327.02        0.00
 VCU HEALTH SYSTEM               Unsecured      2,679.00            NA              NA            0.00       0.00
 WELLS FARGO BANK, NA            Secured              NA       1,335.05        1,335.05      1,335.05        0.00
 WELLS FARGO DEALER SERVICES     Secured       11,107.95     16,974.34        10,996.25     10,996.25        0.00
 WELLS FARGO DEALER SERVICES     Secured           500.00        500.00          500.00        500.00        0.00
 WELLS FARGO DEALER SERVICES     Unsecured      2,789.00       5,763.34        5,763.34      5,763.34        0.00



UST Form 101-13-FR-S (09/01/2009)
Case 14-61070        Doc 48      Filed 02/21/20      Entered 02/21/20 12:01:26            Desc     Page 3
                                                   of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $1,335.05          $1,335.05              $0.00
       Debt Secured by Vehicle                           $11,496.25         $11,496.25              $0.00
       All Other Secured                                  $1,282.05          $1,282.05             $79.73
 TOTAL SECURED:                                          $14,113.35         $14,113.35             $79.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $382.49            $382.49              $0.00
 TOTAL PRIORITY:                                            $382.49            $382.49              $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,468.84         $23,468.84              $0.00


 Disbursements:

         Expenses of Administration                             $5,824.32
         Disbursements to Creditors                            $38,044.41

 TOTAL DISBURSEMENTS :                                                                     $43,868.73


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2020                             By:/s/ Herbert L. Beskin
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
